DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/20/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a scan unit” in claim 1.
“a login unit” in claim 1.
“a control unit” in claim 1.
“an interrupt unit” in claim 1.
“a setting unit” in claim 3.
“a notification unit” in claim 4.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a scan unit” corresponds to “scanner unit 112”.  ‘In step S303, the CPU 103 issues a scan start instruction to the scanner unit 112 to cause the scanner unit 112 to convey a document sheet. Thereafter, the CPU 103 causes the scanner unit 112 to scan the document sheet. Thus, the CPU 103 acquires image data generated by the scanner unit 112 scanning the document. (See Applicant’s Drawing, Fig. 1, Scanner Unit 112 and Applicant’s Specification, Para. [0035]).

a login unit” corresponds to “operation unit 114”. ‘FIG. 9 illustrates an example of a login authentication screen for the user to log in to a multifunction peripheral according to the present embodiment. The operation unit 114 receives a user name and a password input to the screen 901. The user inputs the user name into a user name input field 902, inputs the password into the password input field 903, and presses a login button 904. If the input user name and password match the user name and password pre-stored in the storage memory 105, the multifunction peripheral allows the user to log in. At this time, the CPU 103 stores, in the RAM 104, the user name input into the user name input field. 902 as a user name indicating a logged-in user. The user name input, field 902 may display a list of registered user names so that the user can input their user name by selecting it from the list. (See Applicant’s Drawing, Fig. 1, Operation Unit 114 and Applicant’s Specification, Para. [0047]).

(c)       Claim 1: “a control unit” corresponds to “control unit 115”. ‘Each of constituent elements of a control unit 115 is connected to a system bus 101 and an image bus 110. A CPU 103 performs overall control of the system. A read only memory (ROM) 102 stores a system boot program. In addition, the system software that provides the function of each of units of the present invention is stored in the ROM 102 or the storage memory 105. The system software is executed by the CPU 103. A random access memory (RAM) 104 serves as a system work memory area used by the CPU 103 to execute the software. In addition, the RAM 104 serves as an image memory for temporarily storing image data when the image data is processed. The interrupt scan process performed by the control unit 115 according to the first (See Applicant’s Drawing, Fig. 1, Control Unit 115 and Applicant’s Specification, Para. [0030], [0045]).

(d)       Claim 1: “an interrupt unit” corresponds to “CPU 103”. ‘In step S412, the CPU 103 receives the document scan start instruction from the operation unit 114 and starts execution of an interrupt scan job. When die execution of the interrupt scan job starts, the CPU 103 causes the scanner unit 112 to scan a document on the basis of the scan settings stored in the RAM 104 and causes die image processing unit 111 to perform image processing on the image data of the scanned document. In addition, the CPU 103 stores, in die storage memory 105, the image data subjected, to the image processing as image data different from die Image data of the prior scan job. If the interrupt scan job is a storing job, the image data is stored in the storage memory 105, and the processing of the interrupt scan job ends. If the interrupt scan job is a copy job, the image data of the interrupt scan job is stored in the storage memory 105 and, thereafter, is printed by the printer unit 113. If the interrupt scan job Is a transmission job, the image data of the interrupt scan job is stored in the storage memory 105 and, thereafter, is transmitted via the LAN. If the interrupt scan job is a FAX job, the image data of the interrupt scan job Is stored in the storage memory 105 and, thereafter, is transmitted via the WAN. When the interrupt scan job is completed, the processing performed by the CPU 103 proceeds to step S413 (See Applicant’s Drawing, Fig. 1, CPU 103 and Applicant’s Specification, Para. [0060]).
a setting unit” corresponds to “Operation Unit 114”. ‘In this manner, in step S40I, the CPU 103 allows the first user to log in to the multifunction peripheral. In addition, when the first user logs in to the multifunction peripheral, the CPU 103 causes the operation unit 114 to display a document scan setting screen and receives the document scan settings from the first user. The received scan settings are stored in the RAM 104. Note that if the scan job is a transmission job or a FAX job, the scan settings include transmission settings, such as destination setting. If the scan job is a copy job, the scan settings include print settings, such as print density setting. The first user places a set of document sheets on the document tray 0200. Note that the set of document sheets may be placed on the document tray 0200 before the first user logs in. (See Applicant’s Drawing, Fig. 1, Operation Unit 114 and Applicant’s Specification, Para. [0049]).

(f)       Claim 1: “a notification unit” corresponds to “Screens 1701A-1701D”. FIGS. 17A to 17D illustrate examples of screens that display information about the interrupt scan implementation enable/disable setting. A screen 1701Aillustrated in FIG. 17A is a home screen of the multifunction peripheral. The home screen is displayed immediately after the user performs an authentication operation on the login authentication screen and, thus, the user is authenticated. An object used to display a copy job setting screen and an object used to display a transmission job setting screen are displayed. Information as to whether the interrupt scan is enabled or disabled is displayed in a status line 1702A on the bottom of the home screen. A screen 1701B illustrated in FIG. 17B is a job status confirmation screen. The job status confirmation  (See Applicant’s Drawing, Figs. 17A-17D, Screens 1701A-1701D and Applicant’s Specification, Para. [00112]-[00116]).




11.	Dependent claims 2 and 5-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morii (US PG. Pub. 2017/0013152 A1).

    	Referring to Claim 1, Morii teaches an image scanning device (See Sato, Fig. 1, MFP 110, 120) comprising: 
a scan unit (See Morii, Fig. 2, Scanner Unit 214) configured to scan a document (See Morii, Sect. [0034] lines 1-5, The scanner unit 214 is a device that irradiates an image on a sheet of document with light, and scans the image with a charge-coupled device (CCD) line sensor, so that the image is converted into an electrical signal as raster image data.);
a login unit (See Morii, Fig. 4B, Login Screen 410) configured to enable a user to log in to the image scanning device (See Morii, Sect. [0060], Login Screen 410 is used to login users to MFP 100);
a control unit (See Morii, Fig. 2, Control Unit 216) configured to execute a job that causes the scan unit to scan a set of document sheets in accordance with an instruction received from a user logged in to the image scanning device by using the login unit (See Morii, Sect. [0034] lines 5-8 and Sect. [0050] lines 1-4 The scanner unit 214 performs an operation of reading the sheet of documents under the control performed by the CPU 201 of control unit 216, in response to a reading start instruction from the login user issued through the operation unit 208.);
an interrupt unit (See Morii, Fig. 8, Forced Hold Printing Setting Screen 700)  configured to suspend a job executed by the control unit (See Fig. 8, Forcibly Hold Input Job 701, Sect. [0073] lines 4-6, In Fig. 9, Step S902, input job is forcibly held" is ON (YES in step S902)), 	
wherein the login unit (See Morii, Fig. 4B, Login Screen 410) enables another user (i.e. User1-User6) to log in to the image scanning device (See Morii, Fig. 4B, User Icons 411-416, Sect. [0061], User icons 411 to 416 enables up to six users who are permitted to log into the MFP 101.  The user can easily log in by selecting a corresponding one of the displayed user icons 411 to 416 on the Login Screen 410.), 
wherein the control unit executes another job that causes the scan unit to scan a second document with the job being suspended in accordance with an instruction received from the another user logged (See Morii, in to the image scanning device by using the login unit (See Morii, Figs. 4, 8 and 9, Sect. [0072], [0073], [0074], [0093], The second setting item is a setting for determining whether "an input job is forcibly held" as illustrated in FIG. 8., when it is determined that the setting "an input job is forcibly held" is ON (YES in step S902), the processing proceeds to step S903, instructs the login application 320 to register the call back function for acquiring the user list.  In step S1110, the login application 320 determines whether information about all the job holding users in the job holding user list acquired in step S1107 has been checked.  When not all the information about the job holding users has been checked (NO in step S1110), the processing returns to step S1108, and the processing in steps S1109 and S1110 is executed for the next job holding user.), 
(See Morii, Fig. 7, Held Document List Screen 800, Sect. [0068], When the button 602, corresponding to the personal print application 310, is pressed on the application selection screen 600, a held document list screen 800, illustrated in FIG. 7, is displayed.), and 
wherein the control unit is capable of resuming the job selected by the user from the list of the jobs displayed on the display unit (See Morii, Fig. 7, Start printing 804, Sect. [0069] lines 8-11, When the user instructs the printing of a held document, the user selects a desired document from the held document list displayed in the held document list 801, and presses a start printing button 804 to resume printing).

	Referring to Claim 2, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein if the login unit allows the user to log in to the image scanning device after execution of the another job, the display unit, among the jobs suspended by the interrupt unit, does not display the jobs activated in accordance with an instruction received with a user other than the user being logged in to the image scanning device (See Morii, Fig. 11B, Step S1116-S1118, Sect. [0096], the login application 320 displays the login screen on the operation unit 208.  When it is determined in step S1116 that the user list used for generating the login screen includes no record (YES in step S1116), the login screen with no user icon image is displayed.  When it is determined in step S1116 that the user list used for generating the login screen includes one or more records (NO in step S1116), the login screen (see FIG. 4B or 4C) including the icon image and the user name acquired in step S1117 that correspond to the user is generated and displayed on the operation unit 208.)  and displays a list of the jobs activated in accordance with an instruction received with the user being logged in to the image scanning device (See Sect. [0101], a user presses a corresponding user 
icon on the displayed login screen to log into the MFP 101.  When the document 
list screen is displayed in a state where the user has logged in, only 
documents of the user is displayed in a list, so that the user can easily find 
his or her document.). 	

Referring to Claim 3, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), further comprising:
a setting unit (See Morii, Fig. 4A, Setting Screen 400) configured to determine setting as to whether execution of the another job is permitted or prohibited with the job being suspended by the interrupt unit (See Fig. 4A, Items 401 and 402, Sect. [0054]-[0057], [0072], Two settings items: Registration method 401 and Registration method 402 are provided wherein a determination is made whether execution of a held job is available or unavailable. The first setting item is a setting for determining whether "a user account is automatically registered when a job is input" described with reference to FIG. 4A.  The second setting item is a setting for determining whether "an input job is forcibly held" as illustrated in FIG. 8.  These setting items are set by a dedicated system administrator in advance.).

	Referring to Claim 4, Morii teaches the image scanning device according to Claim 3 (See Morii, Fig. 2, MFP 100), further comprising:
a notification unit (See Morii, Fig. 7, Held Document List Screen 800) configured to provide notification about the setting determined by the setting unit (See Fig. 7, List 801, Select All Button 802, Sect. [0069] lines 4-7, In held screen 801, print settings of the held document, the received date and time of the print data, and the like which are associated with User 1 as the login user and stored in the bibliographic information storage unit 313 are displayed.).

	Referring to Claim 5, Morii teaches the image scanning device according to Claim 4 (See Morii, Fig. 2, MFP 100), wherein the notification unit provides the notification about the setting via a screen (List Screen 801) used by the login unit to enable login (See Morii, See Morii, Fig. 7, Sect. [0069] lines 1-7, In FIG. 7, documents of the login user are displayed on the held document list screen 800, so that the user can easily find his or her document.  In a held document list 801, print settings of the held document, the received date and time of the print data, and the like which are associated with User 1 as the login user and stored in the bibliographic information storage unit 313 are displayed.).

	Referring to Claim 6, Morii teaches the image scanning device according to Claim 4 (See Morii, Fig. 2, MFP 100), wherein the notification unit provides the notification about the setting via a home screen (See Morii, Fig. Application Selection Screen 600) including an object used to display a setting screen for a copy job and an object used to display a setting screen for a transmission job (See Morii, Fig. 6, Copy Button 601 and Scan/Send Button 603, Sect. [0067], [0068], Buttons 601, 602, and 603 are displayed on the application selection screen 600, and correspond to the copy application 301, the personal print application 310, and the transmission application 302. When the button 602, corresponding to the personal print application 310, is pressed on the application selection screen 600, a held document list screen 800 (i.e. notification unit), illustrated in FIG. 7, is displayed.).

	Referring to Claim 7, Morii teaches the image scanning device according to Claim 4 (See Morii, Fig. 2, MFP 100), wherein the notification unit provides the notification about the settings via a screen that displays a status of a job in progress (See Morii, Fig. 7, item 801, Sect. [0069] lines 3-7, In a held document list 801, print settings of the held document, the received date and time of the print data, and the like which are associated with User 1 as the login user and stored in the bibliographic information storage unit 313 are displayed.).

	Referring to Claim 8, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein the interrupt unit suspends a job executed by the control unit in accordance with an instruction from the another user before the another user logs in to the image scanning device (See Morii, Sect. [0091]-[0092], In step S1109, when the login application 320 determines that the document holding user has been registered in the user table as a result of the processing in step S1008 (YES in step S1109), the processing proceeds to step S1110.  In step S1110, the login application 320 adds the document holding user to the user list used for generating the login screen.  The user list used for generating the login screen is a list of users to be displayed on the login screen.  When a user is added to the user list, the icon image and the user name of this user are displayed in the processing in step S1118, In step S1109, when the login application 320 determines that the document holding user has not been registered in the user table as a result of the processing in step S1008 (NO in step S1109), the processing for adding the information about the user to the user list used for generating the login screen is skipped and the processing proceeds to step S1111.).

	Referring to Claim 9, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein the interrupt unit suspends a job executed by the control unit after the another user logs in to the image scanning device (See Morii, Fig. 12, Sect. [0087], In step S1104, the login application 320 transmits the acquisition request for the document holding user list by using the call back function registered in step S904.  In step S1105, the personal print application 310 receives the user list acquisition request transmitted from the login application 320 in step S1104.  In step S1106, the personal print application 310 transmits the document holding user list illustrated in FIG. 12 to the login application 320.  The document holding user list, transmitted from the personal print application 310, is sorted in the order of receiving the print data.).

	Referring to Claim 10, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein after execution of the another job, a job activated in accordance with an instruction received with a user other than the another user being logged in to the image scanning device is capable of being resumed with the another user being logged in to the image scanning device (See Morii, Sect. [0080], [0081], [0082], In step S1012, when the login application 320 receives the registration instruction from the personal print application 310, the processing proceeds to step S1013.  In step S1013, the login application 320 determines whether the user name matching the received job owner name has been already registered in the user table.  When such a user name has been already registered (YES in step S1013), the processing is terminated.  When such a user name is not registered (NO in step S1013), the received job owner name is newly added to the user name 1401 as an item in the user table. Then MFP 101 resumes printing with newly added user).
	
Referring to Claim 11, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein the job is a copy job that prints an image of a document scanned by the scan unit (See Morii, Fig. 3, Copy Application 301, Sect. [0045] lines 1-3, The copy application 301 is an application for controlling the scanner unit 214 and the printer unit 212 to execute copying.).

Referring to Claim 12, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein the job is a transmission job that transmits image data of a document scanned by the scan unit (See Morii, Fig. 3, Transmission Application 302, Sect. [0045] lines 3-7, The transmission application 302 is an application for controlling the scanner unit 214, the network interface 205, and the modem 206 to transmit an image of a scanned document.).

	Referring to Claim 13, Morii teaches the image scanning device according to Claim 1 (See Morii, Fig. 2, MFP 100), wherein if the interrupt unit suspends a job executed by the control unit, the scan unit stops feeding a next document sheet (See Morii, Fig. 8, Forced Hold Printing Setting Screen 700, Forced Hold  Printing Setting, Herein, it is inherent when the Forcibly Hold input Job 701 is on, the scan unit stops feeding a next document sheet).
	
Referring to Claim 14, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 15, arguments analogous to claim 1 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Mor11, Fig. 2, CPU 201, RAM 202, ROM 203, HDD 204, Sect. [0038], the CPU 201 is a processor that controls the MFP 101.  The RAM 202 is a system network memory for the CPU 201 operating, and also serves as a program memory for storing a program and an image memory for temporarily storing image data.  The ROM 203 stores an activation program and various control programs for the system.  The HDD 204 stores various programs for controlling the system, image data, user information for user authentication/identification).

Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US PG. PUB. 2012/0120438 A1) discloses print 
processing contents, a server divides a print job associated with print data into a plurality of print jobs in advance.  By transmitting a divided print job as a unit to an image forming apparatus, the user requests the print jobs using a plurality of image forming apparatuses to start parallel printing after print processing starts. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677